internal_revenue_service number release date index number -------------------- ------------------------------- -------------------------- -------------------------- ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-146992-05 date date taxpayer legend legend ---------------------------------------------------------------------------------------------- ------------------------ -------------- --------------------- -------------------------- ------------------------------- de tax_year ------- individual a individual b law firm cpa firm -------------------------- country x ----------- dear -------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2t g i with respect to the dual_consolidated_loss incurred by de in tax_year the information submitted is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of an affiliated_group_of_corporations filing consolidated u s federal_income_tax returns taxpayer owns percent of the outstanding_stock of de plr-146992-05 under sec_301_7701-3 de is disregarded for u s federal_income_tax purposes as an entity separate from taxpayer but is subject_to the country x corporate_income_tax as a result de is a hybrid_entity_separate_unit as defined in sec_1_1503-2 as a hybrid_entity_separate_unit de is treated as a dual_resident_corporation under sec_1_1503-2 and sec_1503 treats net operating losses generated by dual resident corporations as dual consolidated losses dcl de incurred a dcl in tax_year taxpayer used that dcl to offset its consolidated income for tax_year taxpayer’s tax department and individual a a certified_public_accountant prepared taxpayer’s consolidated u s federal_income_tax return for tax_year individual a did not advise taxpayer that de’s loss was a dcl or advise taxpayer to file the election and agreement required by sec_1_1503-2t g i with respect to that loss individual b is a lawyer with law firm an international law firm who provided advice to taxpayer with respect to certain transactions reported in taxpayer’s consolidated u s federal_income_tax return for tax_year however neither individual b nor law firm advised taxpayer or individual a that the loss of de was a dcl in addition they did not advise taxpayer to file the election and agreement required by sec_1_1503-2t g i with its consolidated u s federal_income_tax return for tax_year after taxpayer filed that return members of taxpayer’s tax department participated in a discussion with cpa firm regarding international tax issues including dcls the discussion alerted them that de’s loss might have been a dcl and that taxpayer had not filed the election and agreement with its consolidated u s federal_income_tax return for tax_year sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-146992-05 in the present situation the election and agreement described in sec_1 2t g i is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2t g i with respect to the dcl incurred by de in tax_year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election and agreement described in sec_1_1503-2t g i with respect to the dcl incurred by de in tax_year sec_301_9100-1 a copy of this ruling letter should be associated with the election and agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your first and second listed authorized representatives sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosure copy for purposes
